UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1951


MICHAEL MCCLOUD,

                  Plaintiff - Appellant,

          v.

A. M. FUNAIOCK,

                  Defendant - Appellee,

          and

KAREN N. HENDERSON,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.  John A. Gibney, Jr.,
District Judge. (4:15-cv-00005-JAG-LRL)


Submitted:   January 19, 2017                Decided:   January 27, 2017


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McCloud, Appellant Pro Se.     Adonica Baine, Darlene P.
Bradberry, Christopher Michael Midgley, OFFICE OF THE CITY
ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael    McCloud      appeals       the   district    court’s      orders

dismissing his civil action with prejudice under Fed. R. Civ. P.

41(a)(2) and taxing costs.         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                See McCloud v. Funaiock, No.

4:15-cv-00005-JAG-LRL (E.D. Va. July 1, 2016; June 20, 2016).

We   dispense   with   oral    argument      because   the   facts   and   legal

contentions     are   adequately   presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2